Dismissed and Opinion filed November 6, 2003








Dismissed and Opinion filed November 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00025-CR
NO. 14-03-00026-CR
____________
 
TIMOTHY HARMON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District
Court
Harris County, Texas
Trial Court Cause Nos.
868,480 & 868,995
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered guilty pleas to two burglary
of a habitation offenses.  On March 30,
2001, the trial court placed appellant on deferred adjudication probation for
five years on each case.  On November 12,
2002, the State filed motions to adjudicate appellant=s guilt in each case.  Appellant then entered into a plea bargain
agreement with the State, and the trial court adjudicated appellant=s guilt and sentenced him in
accordance with his agreement to confinement for nine years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal for
both cases.




Appellant=s appointed counsel filed a brief in which he concludes these
appeals are wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  
A written request to withdraw the notices of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  On July 24,
2003, we granted appellant=s request, but did not deliver an opinion.
Accordingly, we order the appeals dismissed.  We direct the Clerk of the Court to issue the
mandates of the Court immediately.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore. 
Do Not Publish C Tex. R.
App. P. 47.2(b).